DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tscherbner et al. (US Patent Application Publication Number 2013/0069412).
Regarding claims 1, 10, and 11, Tscherbner discloses a passenger seat, comprising: a backrest (14) comprising an upper section; a headrest (16) comprising first and second rods (members 24 for instance); and first and second headrest adjustment mechanisms (at 40, 42, including 60) each of which 
Regarding claims 2 and 12, Tscherbner discloses an arrangement as explained above including the housing comprising an upper plate, a lower plate and a member (at least of 40, 42 for instance) between the upper and lower plates and at least the upper plate defines a through-hole into which the rod is insertible (the rod extends through upper and lower ends), but does not disclose details of the housing (e.g. cylindrical shape).  However, as changes in shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claims 3 and 13, Tscherbner, modified as described, is viewed as disclosing the gripping jaws arranged uniformly about a central axis of the housing.  However, even if this were not the case, as changes in shape and arrangement of components require only routine skill in the art, it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation to improve performance, comfort, and/or support for various users.  
Regarding claims 4 and 14, Tscherbner discloses an arrangement as explained above including two sets of the gripping jaws (of upper and lower members) but may not clearly disclose pairs arranged uniformly.  However, as rearrangement and duplication of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve fit, function, or operation for various users.
Regarding claims 5 and 15, Tscherbner further discloses the gripping jaws are spring-loaded (via 64).  
Regarding claims 6 and 16, Tscherbner discloses an arrangement as explained above including the pad comprising an interior surface configured to grip the corresponding surface of the rod and an exterior surface; the elastic element interposable between the interior surface of the housing and the exterior surface of the pad, and the elastic element extending between longitudinal ends at the exterior surface of the pad and the interior surface of the housing along a longitudinal axis, but may not clearly disclose multiple elements or the orientations claimed.  However, as rearrangement and duplication of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in 
Regarding claims 7-9 and 17-20, Tscherbner, at least as modified, discloses an arrangement as explained above further including the interior surface of the pad has a similar curvature as the corresponding surface of the rod (it is viewed as such), and wherein each of the elastic elements (at least as modified) comprises: one of a compression spring or a tension spring; and a pre-load adjustment element configured to pre-load the one of the compression spring or the tension spring (the shape and arrangement of arms 21 would provide such function).  Tscherbner may not explicitly disclose “frictional” material. However, as material choice is a routine design choice requiring only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the material as claimed based on normal variation to improve fit, function, or operation for various users. [Regarding claim 20, see in particular the explanation of rejection for claims 1, 10, and 11, as well as 6 and 16, etc.]

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Tscherbner fails to disclose the pad unconnected to the interior surface but for the elastic element, the elastic elements arranged as in claims 6, 16, and 20, and the friction material of claims 8, 18, and 20.  
Regarding the connection of the pad and the interior surface of the housing, as generally set forth in the advisory action of 3 November 2020, it is maintained that the elastic element provides the sole connection. That is, pad 82 may include attaching features connecting it to elastic element 64, but these do not provide a connection to the housing directly. Applicant’s assertion that member 76 is connected to the housing via 64 AND 80 is not persuasive.  Tscherbner states “in at least one 
Regarding the arrangement of the elastic elements in claims 6, 16, and 20, it is noted that the rejection states that such an arrangement would have been obvious to one of ordinary skill based on normal variation to improve fit, function, etc. Accordingly, the rejections in view of Tscherbner have been maintained.
Similarly, regarding the friction material in claims 8, 18, and 20, it is noted that the rejection states that such an arrangement would have been obvious to one of ordinary skill based on normal variation to improve fit, function, etc. Accordingly, the rejections in view of Tscherbner have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP F GABLER/               Primary Examiner, Art Unit 3636